Citation Nr: 1042483	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for cancer of the base of the 
tongue, claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States 
Army from October 1966 to May 1969.  He served approximately 
nineteen months in Vietnam, and was awarded multiple Air Medals.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which in part denied the 
appellant's claim of entitlement to service connection for 
squamous cell carcinoma of the tongue claimed as the result of 
herbicide exposure.  The case was certified to the Board by the 
RO in Los Angeles, California.

In June 2010, the Board requested a VHA medical expert opinion 
pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This 
opinion was rendered in September 2010.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era, and therefore exposure to Agent Orange is presumed.

2.  The Veteran has been diagnosed with squamous cell cancer of 
the base of the tongue.

3.  Based upon medical expert opinion evidence in the file, 
squamous cell carcinoma of the base of the tongue is a 
respiratory cancer.

4.  Respiratory cancers are recognized by VA as causally related 
to exposure to herbicide agents used in Vietnam.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for service connection for squamous cell carcinoma of 
the base of the tongue, to include as presumptively due to Agent 
Orange exposure, have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Given the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from squamous 
cell carcinoma of the base of the tongue which is due to 
herbicide exposure he incurred while on active duty in Vietnam.  
The appellant's DD Form 214 states that he served in Vietnam for 
approximately one year and seven months.

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating an 
in-service event, disease or injury, and any current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 
Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
and it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury incurred in 
or made worse by the Veteran's military service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Certain listed 
diseases will be considered to have been incurred in service if 
it is manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though there 
is no evidence of such disease during service.  38 C.F.R. 
§ 3.307.  In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and circumstances of 
a Veteran's service as shown by service records, the official 
history of each organization in which the claimant served, his 
medical records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based on 
review of the entire evidence of record.  38 C.F.R. § 3.303(a).

In addition, service connection can be presumed if a veteran was 
exposed to Agent Orange or other herbicide agent(s) during active 
service.  Presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  See 
also 75 Fed. Reg. 53,202-216 (Aug. 31, 2010), adding three new 
conditions to the list:  ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  

Presumptive service connection for these disorders as a result of 
herbicide exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of 
VA, however, has reiterated that there is no positive association 
between exposure to herbicides and any other condition for which 
he has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).

Review of the appellant's service medical treatment records 
includes no mention of any chronic lung, respiratory, larynx, or 
throat disorders during his active service.  The appellant 
underwent a service separation examination in May 1969; on 
physical examination, he was found to be clinically normal.  His 
chest X-ray was also normal at that time.

The evidence of record includes a January 2004 statement from the 
appellant's private treating radiation oncologist.  The 
oncologist noted the appellant's exposure to Agent Orange, his 
lack of history for alcohol and tobacco use, and his lack of a 
family history of cancer.  The appellant was noted to have an 
identical twin brother who had smoked two packs of cigarettes per 
day for over thirty years and who was cancer-free.  The 
oncologist noted that the appellant's squamous cell cancer was in 
the base of his tongue and concluded that the appellant's cancer 
was as likely as not to be related to his Agent Orange exposure.

Review of the appellant's VA medical treatment records reveals 
that the appellant underwent an Agent Orange examination in 
January 2004.  The appellant was noted to have undergone 
radiation and chemotherapy for a diagnosis of squamous cell 
cancer of the base of the tongue that was rendered in June 2003.  
One of the appellant's VA health care providers, an 
otolaryngologist and head and neck surgeon, in a July 2006 
written statement, stated that the appellant had been diagnosed 
with squamous cell carcinoma of the base of the tongue and 
hypopharynx.  The surgeon noted that the appellant had known 
exposure to Agent Orange; that the appellant was a non-drinker 
and a non-smoker; that Agent Orange is known to cause carcinoma 
of the larynx and other areas of the respiratory tract; and that 
the base of the tongue is part of the hypopharynx that leads to 
the epiglottis and larynx.  

The appellant's claim for service connection for squamous cell 
carcinoma of the base of the tongue has been denied on the ground 
that his particular cancer is not one of the cancers for which 
service connection is presumed based on exposure to herbicides.  
In particular, the September 2004 rating decision included a 
finding that his tongue cancer was not a respiratory cancer.  

As previously noted, a VHA opinion was obtained in September 
2010; that opinion addressed the question of the proper 
classification of a cancer at the base of the tongue.  This 
opinion was written by the chief of the oncology section for a VA 
regional health care system.  The VA medical expert noted that 
the appellant did not have the typical risk factors for squamous 
cell head and neck cancer (alcohol and tobacco).  The oncologist 
stated that cancer of the larynx and cancer of the base of the 
tongue are very close in terms of their location in the 
respiratory tract.  The oncologist further stated that squamous 
cell carcinoma of the base of the tongue is a respiratory cancer.  
The oncologist concluded that the appellant's chief risk factor 
for his base of the tongue cancer was his exposure to Agent 
Orange.  The oncologist also stated that it is at least as likely 
as not that the appellant's squamous cell cancer of the base of 
the tongue was caused by his Agent Orange exposure.

In the absence of any medical evidence to contradict the 
favorable medical opinions, the Board finds that it is at least 
as likely as not that the appellant's squamous cell carcinoma of 
the base of the tongue is related to his exposure to herbicides 
in Vietnam.  In other words, the record reflects that the 
Veteran's squamous cell carcinoma of the base of the tongue is a 
respiratory cancer which is presumptively related to his presumed 
exposure to herbicides in Vietnam.  The Board will resolve all 
doubt in the Veteran's favor and find that the evidence supports 
the appellant's claim of entitlement to service connection for 
tongue cancer.  Thus service connection is warranted for the 
Veteran's squamous cell carcinoma of the base of the tongue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for squamous cell carcinoma on the base of the 
tongue is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


